Opinion.— There is no basis in the pleadings for the admission of the evidence shown by appellant’s bill of exceptions. The averments in the answer are that appellees were to pay Campbell & Boswell the sum of $500 for pros-*461©eating the appeal, and if the appeal was not prosecuted then so much as their services were reasonably worth. From the evidence in the record it appears that prior to the date of the letter appellant had perfected the appeal in cause Ho. 3,185 by tiling an appeal bond and assignment of errors, and had procured the transcript to be made and had also made his brief. Then, considering the letter with reference to these facts, its legal effect is not that given by the court in its charge to the jury.
Appellants had perfected the appeal and placed it in an attitude to he prosecuted. The note was over-due, and they had not paid any part of it.
Then, it seems to us, that the effect of the letter is a demand upon appellees to comply with their part of the agreement, accompanied with the proposition that, if they desired to abandon the appeal, then they were to pay .him. for the reasonable value of the services rendered, which he fixed or estimated at §150,
We are of the opinion that the court erred in the charge to the jury as to the legal effect of the letter.
For errors indicated, judgment reversed and cause remanded.
Reversed and remanded.